Citation Nr: 1023605	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  09-42 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral pes planus.

2.  Entitlement to service connection for a bilateral calf 
disorder, to include as secondary to pes planus.

3.  Entitlement to service connection for left ankle 
tendonitis, to include as secondary to pes planus.

4.  Entitlement to service connection for right ankle 
tendonitis, to include as secondary to pes planus.

5.  Entitlement to service connection for a left knee 
disorder, to include as secondary to pes planus.

6.  Entitlement to service connection for a right knee 
disorder, to include as secondary to pes planus.

7.  Entitlement to service connection for a neck disorder, to 
include as secondary to pes planus.

8.  Entitlement to service connection for a back disorder, to 
include as secondary to pes planus.

9.  Entitlement to service connection for a left hip 
disorder, to include as secondary to pes planus.

10.  Entitlement to service connection for a right hip 
disorder, to include as secondary to pes planus.

11.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and J.R.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board notes that the appellant requested a hearing before 
a decision review officer (DRO) in connection with the 
current claims.  The DRO hearing was scheduled and 
subsequently held in September 2009 at the St. Petersburg RO.  
The appellant and J.R., a friend of the appellant, testified 
at that time and the hearing transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran perfected his substantive appeal in October 2009.  
The Veteran indicated that he wished to appear at a hearing 
before a Veterans Law Judge of the Board at his local RO.  To 
date, the Veteran has not been scheduled for a hearing before 
a Veterans Law Judge at his local RO.  The Veteran has a 
right to the requested hearing and this hearing must be 
scheduled.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 
19.75, 19.76, 20.703, 20.704 (2009).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
hearing before a Veterans Law Judge at 
his local RO.  He and his representative 
should be given an opportunity to prepare 
for the hearing.  A copy of the notice to 
the Veteran of the scheduling of the 
hearing should be placed in the record.  
After the hearing is conducted, or if the 
Veteran withdraws the hearing request or 
fails to report for the scheduled 
hearing, the claims file should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


